Citation Nr: 0933723	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hearing loss of the right ear.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cardiovascular disorder.  

3.  Entitlement to service connection for tinnitus of the 
right ear.  

4.  Entitlement to service connection for otitis media of the 
right ear.  

5.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected disability.  

6.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to an increased rating for tinnitus of the 
left ear, currently evaluated as 10 percent disabling.  

8.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.  


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida denied the issues on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Evidence of record in the current appeal reflects diagnoses 
of depression, anxiety, and anxiety neurosis-in addition to 
PTSD.  As such, the Board has recharacterized the Veteran's 
psychiatric claim as listed on the cover page of this 
decision.  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record.  

The issues of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for a cardiovascular disorder; entitlement 
to service connection for otitis media of the right ear, 
migraine headaches, and a psychiatric disability to include 
PTSD; and entitlement to a compensable rating for the 
service-connected hearing loss of the Veteran's left ear are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed January 1982 rating action, the RO 
confirmed previous denials of service connection for right 
ear hearing loss.  

2.  The evidence received since the January 1982 rating 
action raises a reasonable possibility of substantiating the 
claim for service connection for right ear hearing loss.  

3.  The Veteran's right ear hearing loss is related to his 
active duty.  

4.  The Veteran perfected a timely appeal of the RO's June 
2006 denial of service connection for tinnitus in his right 
ear.  

5.  At the April 2009 hearing, the Veteran expressed his 
desire to withdraw from appellate review his claim for 
service connection for tinnitus of his right ear.  A written 
transcription of the Veteran's testimony is of record.  

6.  The tinnitus of the Veteran's left ear is assigned a 
single 10 percent rating, which is the maximum evaluation 
authorized under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The RO's January 1982 continued denial of service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The evidence received since the RO's January 1982 
determination is new and material, and the claim for service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Right ear hearing loss was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

4.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to service 
connection for tinnitus of the right ear have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2008).  

5.  The law precludes assignment of a disability rating 
greater than 10 percent for the service-connected left ear 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, DC 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

In particular, upon receipt of a complete or substantially 
complete application for benefits, VA is ordinarily required 
to notify the claimant and his/her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

New And Material Evidence For Right Ear Hearing Loss & De 
Novo Issue Of Entitlement To Service Connection For Right Ear 
Hearing Loss.  The Board has considered the legislation 
regarding VA's duty to notify and to assist claimants but 
finds that, given the favorable action taken herein with 
regard to the Veteran's application to reopen his previously 
denied claim for service connection for hearing loss of his 
right ear-as well as the de novo claim for service 
connection for right ear hearing loss, no further discussion 
of the VCAA is required with respect to these issues.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Increased Rating For Service-Connected Left Ear Tinnitus.  
The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in the 
following decision, a disability rating greater than 
10 percent for service-connected left ear tinnitus is not 
warranted as a matter of law.  Any further discussion of the 
VCAA with respect to the claim is not necessary.  

II.  Analysis

	A.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Claim For Service Connection For Right 
Ear Hearing Loss & De Novo Claim For Service Connection For 
Hearing Loss Of The Right Ear

In January 1982, evidence of record reflected the presence of 
mild low-frequency type defective hearing in the Veteran's 
right ear since July 1974, more than 10 years after his 
discharge from service in March 1963.  However, the file 
contained no competent evidence associating such disability 
with the Veteran's active duty.  Thus, the RO continued 
previous denials of service connection for right ear hearing 
loss.  

The Veteran did not initiate an appeal of that denial.  
Consequently, the RO's January 1982 decision became final.  
38 U.S.C.A. § 7105 (West 2002).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the RO's January 1982 rating action, there was 
no competent evidence of an association between the Veteran's 
right ear hearing loss and his active duty.  Additional 
evidence received since that earlier decision includes VA and 
private audiological examination reports reflecting continued 
right ear hearing impairment.  

Of particular significance to the Board is a January 2000 VA 
medical opinion stipulating that the Veteran has bilateral 
sensorineural hearing loss that is "at least in part if not 
completely related to noise exposure during the service 
period where . . . [he] was exposed to artillery fire without 
ear protection."  Such additional evidence is clearly 
probative and raises a reasonable possibility of 
substantiating the claim for service connection for right ear 
hearing loss.  The additional evidence is new and material, 
as contemplated by the pertinent law and regulations, and 
serves as a basis to reopen the Veteran's claim for service 
connection for right ear hearing loss.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).  

Next, the Board will consider the de novo claim for service 
connection for right ear hearing loss.  In this regard, the 
Board notes that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

Results of a VA audiological evaluation completed in February 
2006 confirm the presence of a right ear hearing disability.  
See 38 C.F.R. § 3.385 (2008).  Thus, the central matter to be 
addressed here is whether this present disorder is associated 
with the Veteran's service.  

In this regard, the Board acknowledges that, included in the 
claims folder, is a March 2006 opinion by the VA audiologist 
who had conducted the February 2006 VA audiological 
examination.  According to this audiologist, "[i]t is less 
likely than not that the hearing loss in the [Veteran's] 
right ear is due to military noise exposure."  The basis of 
the audiologist's opinion is the purportedly normal right ear 
hearing acuity shown at the service separation examination.  

Of particular significance to the Board, however, is the fact 
that, contrary to the March 2006 VA examiner's conclusion, 
the February 1963 retirement examination did reflect some 
degree of bilateral hearing loss.  In particular, this 
evaluation demonstrated (after conversion to ISO units) 
35 decibels at 250 Hertz, 30 decibels at 500 Hertz, and 35 
decibels at 8000 Hz in the Veteran's right ear.  See Hensley 
v. Brown, 5 Vet.App. 155, 157 (1993) (stipulating that the 
threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels.)  

Clearly, therefore, the March 2006 VA examiner's conclusion 
that the Veteran's current right ear hearing loss disability 
was not related to his service was based on an erroneous 
assumption concerning the Veteran's history of hearing 
impairment.  The medical opinion is, thus, not probative to 
the Veteran's hearing loss claim.  

Significantly, as previously discussed herein, an audiologist 
who conducted a VA audiological examination in January 2000 
stipulated that the Veteran has bilateral sensorineural 
hearing loss that is "at least in part if not completely 
related to noise exposure during the service period where . . 
. [he] was exposed to artillery fire without ear 
protection."  

The Board acknowledges that the January 2000 VA examiner did 
not have access to, and thus an opportunity to review, the 
Veteran's claims folder.  Significantly, however, the 
Veteran's contentions of continued right ear hearing 
impairment since active duty are credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise).  

Moreover, available service personnel records confirm that 
the Veteran's primary military occupational specialties were 
that of a light weapons infantryman and a heavy weapons 
infantryman and that he was trained as a sharpshooter (M-14 
rifle).  Service treatment records confirm the presence of 
right ear hearing impairment at the time of the Veteran's 
separation from active duty.  

Accordingly, the Board finds that the evidence supports the 
Veteran's claim for service connection for hearing loss of 
his right ear.  See 38 U.S.C.A. § 5107(b) (West 2002).  

	B.  Service Connection For Right Ear Tinnitus

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In the June 2006 decision, the RO denied service connection 
for tinnitus of the Veteran's right ear.  Following receipt 
of notice of that determination, the Veteran perfected a 
timely appeal with respect to the denial of this service 
connection claim.  

At the April 2009 hearing, the Veteran expressed his desire 
to withdraw from appellate review his claim for service 
connection for tinnitus of his right ear.  T. at 2-3.  A 
written transcription of the Veteran's testimony is of 
record.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this service 
connection claim is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2008).  The Board does not 
have jurisdiction over this withdrawn issue and, as such, 
must dismiss the appeal of this claim.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  

	C.  Increased Rating For Service-Connected Left Ear 
Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Initially, in January 2000, the RO in Pittsburgh, 
Pennsylvania granted service connection for tinnitus of the 
Veteran's left ear and awarded a compensable evaluation of 10 
percent, effective from January 1999.  By the 
currently-appealed June 2006 rating action, the RO in St. 
Petersburg, Florida denied a disability evaluation greater 
than 10 percent for the service-connected left ear tinnitus.  
Following receipt of notification of the June 2006 
determination, the Veteran perfected a timely appeal with 
respect to the denial of his claim for an increased rating 
for his left ear tinnitus.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
Veteran a single disability rating greater than the 
currently-assigned 10 percent for his service-connected left 
ear tinnitus.  Accordingly, this claim is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for hearing loss of the 
right ear having been received, the appeal is granted to this 
extent.  

Service connection for hearing loss of the right ear is 
granted.  

The claim for service connection for tinnitus of the right 
ear is dismissed.  

The claim for a rating in excess of 10 percent for tinnitus 
of the left ear is dismissed.  


REMAND

Whether New And Material Evidence Sufficient To Reopen A 
Previously Denied Claim For Service Connection For A 
Cardiovascular Disorder

As previously discussed herein, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the present case, neither the September 2005 letter, nor 
the March 2006 correspondence, satisfied the requirements of 
Kent with regard to the Veteran's application to reopen the 
previously denied claim for service connection for a 
cardiovascular disorder.  Consequently, a remand of this 
issue is necessary to accord the agency of original 
jurisdiction an opportunity to furnish such information to 
the Veteran.  

Service Connection For Otitis Media Of The Right Ear

According to service treatment records, in June 1960, the 
Veteran received medical care for complaints of a left ear 
ache.  A July 1960 service treatment record indicates that he 
received follow-up treatment for his right ear, reports.  In 
any event, and of particular importance to the Board, is the 
fact that the service treatment records include a notation of 
right ear pathology.  

According to post-service medical records, in May and August 
1974, the Veteran sought treatment for complaints of pain in 
both of his ears.  Otitis media and otitis externa were 
assessed.  

Various private and VA outpatient treatment records dated in 
1975 and 1976 reflect medical care for right external otitis.  
A follow-up evaluation in June 1976 provided a diagnosis of 
remote bilateral mastoidectomies with infected cavities.  

Throughout the current appeal, the Veteran has consistently 
contended that he has experienced right ear pain since 
service.  See, e.g., T. at 4-11.  Indeed, at the recent 
personal hearing, he testified that he puts drops in both of 
his ears every day.  T. at 11.  The Veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

In a February 1976 letter, a physician noted that, although 
the Veteran was treated for his bilateral ear problems at 
different time intervals, both disabilities were "contracted 
at the same time (in service)."  Importantly, however, this 
doctor did not specifically state whether he had reviewed the 
Veteran's claims folder prior to rendering that opinion.  
Thus, it is unclear whether the physician had the opportunity 
to consider the Veteran's pertinent medical history, as would 
be noted in his medical records.  

Consequently, in light of this evidentiary posture, the Board 
concludes that a remand of the Veteran's right ear otitis 
media is necessary.  Specifically, on remand, the Veteran 
should be accorded a pertinent VA examination to determine 
the nature, extent, and etiology of any otitis media of his 
right ear that he may have.  

Service Connection For Migraine Headaches

The Board acknowledges that service treatment records are 
negative for complaints of, treatment for, or findings of a 
chronic migraine headache disability.  Indeed, the earliest 
record of complaints of headaches is dated in December 1976, 
when the Veteran received medical care for tension headaches.  
Subsequent private and VA medical records reflect treatment 
for cluster headaches versus migraine headaches versus 
occipital neuralgia.  

Throughout the current appeal, however, the Veteran has 
asserted that his bilateral otitis media resulted in 
subsequent surgeries which, thereafter, led to his 
development of a migraine headache disability.  See, e.g., 
hearing transcript (T.) at 3-6, 15-16.  

In this regard, the Board notes that the Veteran's lay 
assertions provide a credible account of his symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is 
competent to report symptoms because such actions come to 
him/her through his/her senses and, as such, require only 
personal knowledge rather than medical expertise) and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (lay 
evidence is acceptable to prove the occurrence of an injury 
during service).  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  See also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran 
is not competent to render an opinion as to the medical 
etiology of a current disability, absent evidence showing 
that he has medical training or expertise).  

Further review of the claims folder indicates that a medical 
opinion has not been obtained to address the Veteran's 
contentions that his headaches are secondary to his otitis 
media.  Thus, if service connection for otitis media of the 
Veteran's right ear is found to be warranted, additional 
examination should be conducted to determine if such a 
disability caused, or aggravated, his headaches.  

Moreover, the September 2005 and March 2006 VCAA notification 
letters discuss only the information and evidence necessary 
to substantiate the direct service connection aspect of the 
Veteran's headache claim.  On remand, therefore, a corrective 
VCAA letter should be issued to him which provides the 
information and evidence necessary to substantiate the 
secondary service connection aspect of this appeal.  

Service Connection For A Psychiatric Disability, To Include 
PTSD

Throughout the current appeal, the Veteran has maintained 
that, while patrolling the Russia-Czechoslovakia border for 
6-16 days at a time, he was fearful of being killed by enemy 
forces.  In addition, he maintained that some fellow 
servicemen went missing, that he had seen other fellow 
servicemen who had been killed, and that in 1962 he was 
assigned to clean up after another soldier had committed 
suicide.  See, e.g., T. at 25-28.  

Psychiatric evaluations completed throughout the current 
appeal have reflected diagnoses of PTSD, depression, anxiety, 
and anxiety neurosis.  Based on these various psychiatric 
diagnoses, the Board finds that an additional medical 
examination is required in order to reconcile the various 
diagnoses of record, as well as to address whether such 
psychiatric conditions (including PTSD) are related to 
service.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

A Compensable Rating For The Service-Connected Left Ear 
Hearing Loss

The Veteran was last accorded a VA audiological examination 
in February 2006.  At that time, he displayed sensorineural 
left ear hearing loss that gradually slopped from moderate to 
severe.  Based on these findings as well as the Veteran's 
history, the examiner concluded that follow-up evaluation was 
not warranted.  

Subsequently, at the April 2009 hearing, the Veteran 
testified that his left ear hearing loss has worsened.  
T. at 16, 20-22.  Indeed, VA outpatient treatment records 
dated after the February 2006 VA audiological examination 
include notations of hearing deficits.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's complaints of a worsening of his left ear hearing 
impairment since the last VA audiological examination in 
February 2006, and the grant of service connection for right 
ear hearing loss, the Board finds that a current VA 
examination is necessary.  The purpose of the new evaluation 
is to determine the current nature and extent of his left ear 
hearing loss.  

In this regard, the Board notes that, when a Veteran is 
examined in connection with a claim for increased 
compensation, the report of the examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10 (2008).  In 
the context of an examination conducted for purposes of 
rating a hearing disability in particular, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, the 
examination conducted pursuant to this Remand should address 
these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a corrective VCAA 
notification letter pertaining to his 
application to reopen the previously 
denied claim for service connection for a 
cardiovascular disorder.  The 
correspondence should comply with the 
provisions set forth in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Issue to the Veteran a corrective VCAA 
notification letter pertaining to the 
issue of entitlement to service connection 
for migraine headaches, on a direct basis 
and as secondary to service-connected 
disability.  In particular, the 
correspondence should include a discussion 
of the information and evidence necessary 
to substantiate this claim on both a 
direct basis and as secondary to 
service-connected disability.  

3.  Obtain all records of heart, otitis 
media, headaches, mental health, and 
hearing loss treatment and evaluation 
provided to the Veteran at the Lake City 
VA Medical Center (VAMC) since June 2008 
and at the Gainesville VAMC since July 
2007.  Associate all such available 
records with the claims folder.  

4.  Thereafter, schedule the Veteran for 
an examination to determine the nature, 
extent, and etiology of any right ear 
otitis media and of his headache 
pathology.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  In giving this 
opinion, the examiner should accept the 
veteran's statement of having right ear 
pain in service and after service to be 
credible.

For any right ear otitis media diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to service.  

If the examiner finds that the Veteran's 
right ear otitis media is associated with 
the Veteran's active duty, the examiner 
should then express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder caused, or aggravated, 
the Veteran's headaches.  

Complete rationale should be given for all 
opinions reached.  

5.  Also, accord the Veteran a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability to include PTSD that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies/testing should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  

The examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  For any psychiatric 
disability, other than PTSD, that is found 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  If 
this question is answered in the 
affirmative, the examiner should identify 
the service incident which is related to 
the diagnosed psychiatric diagnosis.

With respect to the claim involving PTSD, 
the examiner should note the veteran's 
reported stressors, (including being 
fearful of hostile military activity while 
patrolling the Russia-Czechoslovakia 
border for 6-16 days and having to clean 
the remains of a fellow servicemen who 
killed himself-see T. at 25-28).  The 
examiner should then identify the reported 
stressors which are adequate to support a 
diagnosis of PTSD.  

Complete rationale should be provided for 
all opinions expressed.  

6.  Also, schedule the Veteran for an 
examination by a state-licensed 
audiologist to determine the nature and 
extent of his hearing impairment.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated 
studies/testing should be conducted.  
Puretone thresholds in decibels should be 
reported for 1000, 2000, 3000, and 4000 
hertz, and a controlled speech 
discrimination test (Maryland CNC) should 
also be performed.  

The examiner should provide a full 
description of the functional effects 
caused by the Veteran's hearing loss.  

Complete rationale should be given for all 
opinions reached.  

7.  After the above actions have been 
completed, re-adjudicate the issues of 
whether new and material evidence has been 
received sufficient to reopen a previously 
denied claim for service connection for a 
cardiovascular disorder; entitlement to 
service connection for otitis media of the 
right ear, migraine headaches, and a 
psychiatric disability to include PTSD; 
and entitlement to a compensable rating 
for the service-connected hearing loss.  

If, upon readjudication, the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


